HELLENTHAL, District Judge.
This cause came on for trial at Fairbanks, Alaska, on August 20, 1941. The petitioner being present in person and represented by John L.. McGinn, Esq., and the plaintiff being present in person and being represented by Cecil H. Clegg, Esq., and the parties having introduced evidence and having rested and respective parties having filed briefs herein, the Court is of the opinion that under the evidence the petitioner has shown sufficient connection with and interest in the property in controversy to permit her to attack a void judgment.
The Court is further of the opinion that actual or constructive notice of a case pending in which a per-*130son is not a party does not compel such a person to appear in order to preserve his rights.
The petitioner, Minda Hilty, may present Findings of Fact, Conclusions of Law and a Judgment herein. See previous opinion 9 Alaska 730.